Exhibit 10.1

 

AMENDMENT TO

UNSECURED PROMISSORY NOTE

 

THIS AMENDMENT TO UNSECURED PROMISSORY NOTE (this “Amendment”), is made as of
December 29, 2011 by and between AGRP HOLDING CORP., a Delaware corporation
(“AGRP”) and GOOD SAM ENTERPRISES, LLC, a Delaware limited liability company and
successor by conversion from Affinity Group, Inc. (“GSE”).

 

W I T N E S S E T H:

 

WHEREAS, AGRP is indebted to GSE in the original amount of $4,835,000 pursuant
to the terms of a promissory note dated December 5, 2001 (the “Note”);

 

WHEREAS, AGRP and GSE are parties to an amended and restated management
agreement dated as of December 6, 2001 (the “Management Agreement”);

 

WHEREAS, AGRP has agreed to amend the Management Agreement to provide that the
Management Fee not be reduced as the result of any increase in debt service on
AGRP’s indebtedness (the “Management Agreement Amendment”);

 

WHEREAS, GSE is a party to an Indenture with respect to GSE’s 11.50% Senior
Secured Notes Due 2016 (the “Bonds”);

 

WHEREAS, the Note matures on December 31, 2011 and AGRP is desirous of extending
all payments of principal and interest on the Note until the maturity of the
Bonds, whether by acceleration or otherwise, in consideration, inter alia, of
the Management Agreement Amendment; and

 

WHEREAS, GSE has agreed to amend the Note in consideration of the Management
Agreement Amendment.

 

NOW, THEREFORE, in consideration of the agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged by the parties hereto, the parties hereto mutually agree as
follows:

 

1.            The parties hereto agree that, notwithstanding the terms of the
Note to the contrary, all payments of principal and interest on the Note are
hereby extended until the maturity of the Bonds, whether by acceleration or
otherwise, in consideration, inter alia, of the Management Agreement Amendment.

 

2.             Except as herein specifically amended and modified, the Note
shall remain in full force and effect. This Amendment constitutes the entire
agreement between the parties relative to the subject matter hereof, and may not
be modified, supplemented, discharged or rescinded except by an instrument in
writing executed by both parties to this Amendment.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written in their respective names by their
duly authorized officers.

 

 

AGRP HOLDING CORP.

 

 

 

 

 

 

 

By:

 

/s/ Brent Moody

 

 

Its:

Vice President

 

 

 

 

 

 

 

GOOD SAM ENTERPRISES, LCC

 

 

 

 

 

 

 

By:

 

/s/ Marcus Lemonis

 

 

Its:

Chief Executive Officer

 

2

--------------------------------------------------------------------------------